PER CURIAM.
This case is a companion case to that of Webster v. Cressler et al., 65 S. D. 571, 276 N. W. 263, in which an opinion has this day been filed.
On the authority of the Cressler 'Case, the trial court is directed; to modify the judgment in this case in the same manner in which it was directed to modify the judgment in the Cressler Case, and the judgment, as thus modified, is affirmed. Appellant is entitled to tax costs in this court.
W'ARREN, J., concurs in the modification and affirmance; all other Judges concur in the opinion as written.